 



Exhibit 10.34

SECOND AMENDMENT TO TRANSITION AGREEMENT

          This AMENDMENT (the “Amendment”) is made as of this 28th day of
February, 2003 to that certain Transition Agreement dated as of October 9, 20023
and as amended by the First Amendment thereto (as amended, the “Transition
Agreement”) by and between FSI INTERNATIONAL, INC. (“FSI”), a corporation
organized and existing under the laws of the state of Minnesota, and METRON
TECHNOLOGY N.V., a company organized as a Naamloze Vennootschap under the laws
of the Netherlands (“Metron”).

          In consideration of the actions contemplated by the Transition
Agreement and in consideration of the mutual agreements set forth herein, the
parties hereby agree that the Transition Agreement shall be amended as set forth
below.



  1.   Interpretation.

          Terms used herein with an initial capital letter but not otherwise
defined herein shall have the meanings assigned to such terms in the Transition
Agreement. All references to sections, exhibits or schedules herein shall be to
sections, exhibits or schedules of the Transition Agreement.



  2.   Delayed Assignment of Metron Shares upon Closing.

          Notwithstanding anything to the contrary in the Transition Agreement,
in the event that the Metron Shares Value exceeds the FSI Closing Date Payment
determined in accordance with Section 2.4 and, as a result, no cash payment by
FSI is required to be made on the Closing Date in respect of the FSI Closing
Date Payment, Metron and FSI agree that FSI may defer payment of the FSI Closing
Date Payment on the Closing Date and retain all of the Metron Shares, including
all certificates representing such shares, until the final Purchase Price is
determined in accordance with Section 2.5. If, upon determination of the final
Purchase Price in accordance with Section 2.5 (which determination shall be made
taking into account FSI’s deferral of payment of the FSI Closing Date Payment
pursuant to the preceding sentence), FSI is required to make a payment to Metron
under the terms of Section 2.5, FSI shall make a portion of such payment, in an
amount up to the Metron Shares Value, by the assignment of the number of Metron
Shares representing the amount of the payment to be made by FSI. In the event
that the Metron Shares Value exceeds the amount of such required payment by FSI,
the number of Metron Shares shall be reduced to a number representing the amount
of such payment. FSI shall not at any time prior to the determination and
payment of the final Purchase Price sell, convey, assign or otherwise transfer
any of the Metron Shares.



  3.   Delayed Closing of Distribution Business in Italy.

          (a)     Notwithstanding anything to the contrary in the Transition
Agreement and notwithstanding the Closing of the transactions contemplated by
the Transition Agreement to occur on February 28, 2003 or such other date as may
be agreed by Metron and FSI, Metron and FSI agree that the transfer of the
Distribution Business in Italy contemplated to be transferred at the Closing
shall occur as promptly as practicable following on March 31, 2003, subject to
the satisfaction by Metron and FSI of all requirements to provide notice to, and
if applicable consult with, the internal union representatives (works councils)
of Metron Technology S.r.L. with respect to the Metron Transferred Employees in
Italy and the external unions representing such employees (such requirements,
the “Italian Labor Law Condition”) and such other applicable conditions to
Closing referred to in Section 3(c) below.

          (b)     During the period from the date of the Closing of the transfer
of the Distribution Business outside of Italy and the closing of the transfer of
the Distribution Business in Italy, the Transition Period shall continue with
respect to the Distribution Business in Italy and all obligations of Metron and
FSI under the Transition Agreement that are applicable during the Transition
Period with respect to the Distribution Business shall continue to apply with
respect to the Distribution Business in Italy until the closing of the transfer
of the Distribution Business in Italy.

          (c)     Metron and FSI agree that the obligation of the parties to
close the transfer of the Distribution Business in Italy is subject to the
satisfaction of all conditions to Closing, including the Italian Labor Law
Condition, to the extent such conditions are applicable to the transfer of the
Distribution Business in Italy had such transfer occurred on the date of the
Closing of the transfer of the Distribution Business outside of Italy. Metron
and FSI agree to use commercially reasonable efforts to satisfy the Italian
Labor Law Condition and such other conditions, to the extent practicable, on a
prompt and timely basis.



--------------------------------------------------------------------------------



 



           (d)     Metron and FSI agree that the Distribution Business in Italy
shall not be taken into account in determining the Estimated Purchase Price and
any FSI Closing Date Payment or Metron Closing Date Payment under Section 2.4.
In the event that the transfer of the Distribution Business in Italy has
occurred prior to time periods for determination of the final Purchase Price in
accordance with Section 2.5(a), the Distribution Business in Italy shall be
taken into account in determining the final Purchase Price and any payments to
be made by FSI or Metron pursuant to Section 2.5. In the event that the transfer
of the Distribution Business in Italy has not occurred prior to time periods for
determination of the final Purchase Price in accordance with Section 2.5(a),
Metron and FSI shall agree on the manner in which the Purchase Price, as it
relates to the Distribution Business in Italy, shall be paid.



  4.   Korean Closing Matters.

          Notwithstanding Section 2.7 of the Transition Agreement and the
transfer of the Distribution Business in Korea as part of the Closing on the
date hereof, Metron and FSI agree that after determination the final Purchase
Price in accordance with Article II of the Transition Agreement, the amount of
the final Purchase Price attributable to the Distribution Business in Korea (i)
shall deducted from the final Purchase Price payable in accordance with Section
2.5 and (ii) shall be paid by the FSI Purchasing Affiliate to the Metron Selling
Affiliate located in Korea under the Business Transfer Agreement entered into
between such FSI Purchasing Affiliate and such Metron Selling Affiliate.



  5.   Purchase Orders for Spare Parts not Transferred or Assumed.

          (a)     Notwithstanding anything to the contrary in the Transition
Agreement, including without limitation Section 4.3 of the Transition Agreement,
Metron and FSI agree that no purchase orders for Spare Parts outstanding as of
the Closing Date will be transferred by Metron or any Metron Selling Affiliate
to, or assumed by, FSI or any FSI Purchasing Affiliate. Metron and the Metron
Selling Affiliates shall continue to take purchase orders for Spare Parts after
the Closing Date up to and including April 15, 2003 in accordance with the terms
and conditions of the Distribution Agreements and such other terms and
conditions as are set forth in Exhibit A hereto. Metron shall (i) remain
obligated under all such purchase orders for Spare Parts outstanding as of the
Closing Date and all Purchase Orders for Spare Parts entered into by Metron and
the Metron Selling Affiliates between the Closing Date and April 15, 2003 and
(ii) fulfill all such purchase orders in accordance with their terms, subject to
terms and conditions of the Distribution Agreements and the terms and conditions
as are set forth in Exhibit A hereto. FSI and the FSI Purchasing Affiliates
shall have no responsibility with respect to such purchase orders for Spare
Parts, including any responsibility for payment of the Spare Parts Commission
under Section 4.3(c), except as set forth the Distribution Agreements and the
terms and conditions set forth in Exhibit A hereto.

          (b)     Notwithstanding Section 2.8 of the Transition Agreement,
Metron and FSI agree that the terms of the Distribution Agreements, to the
extent applicable, shall continue in full force and effect (subject to such
other terms as are set forth in Exhibit A hereto) with respect to the purchase
orders for Spare Parts outstanding as of the Closing Date and all Purchase
Orders for Spare Parts entered into by Metron and the Metron Selling Affiliates
between the Closing Date and April 15, 2003.

          (c)     Commencing on April 16, 2003, FSI and the FSI Purchasing
Affiliates shall be responsible for accepting new purchase orders for Spare
Parts (and invoicing customers, distributing Spare Parts to customers and
servicing customers with respect to such new Spare Parts purchase orders);
provided, however, that foregoing shall exclude purchase orders for the sale of
Spare Parts in Israel that are subject to the Israel Distribution Agreement.



  6.   Value Added Taxes; Indirect Taxes.

          (a)     In connection with the Closing of the transfer of the
Distribution Business by Metron and the applicable Metron Selling Affiliates to
the applicable FSI Purchasing Affiliates and the determination of the Estimated
Purchase Price, FSI and Metron have not included any value added taxes (“VAT”)
in such determination on the basis, among other reasons, that the transfer of
the Distribution Business is exempt from VAT as such transfer constitutes the
transfer of the Distribution Business as a going concern. However, in the event
that FSI and Metron determine as part of determining the final Purchase Price
pursuant to Section 2.5 of the Transition Agreement that VAT is applicable to
the transfer of selected assets in any country, (i) Metron shall cause the
relevant Metron Selling Affiliate to issue an invoice to the relevant FSI
Purchasing Affiliate for the amount of such VAT in accordance with applicable
law so as to enable the FSI Purchasing Affiliate to claim a VAT credit and
(ii) the amount of such VAT shall be added to the final Purchase Price. In the
event that Metron and FSI determine for any country that no amount of VAT is
owed in connection with the transfer of the Distribution Business and it is
later determined by



--------------------------------------------------------------------------------



 



taxing authorities in any country that additional amounts of VAT is are owed,
FSI agrees that it shall be responsible for the payment of such VAT.

          [(b)     In the event that there are any indirect taxes (such as stamp
duty and registration taxes) relating to the transfer of the Distribution
Business in any country that as a matter of law or custom in such country are to
be paid by a buyer of a business or assets, FSI agrees that it shall be
responsible for the payment of such taxes.] [To be confirmed]



  7.   Waiver of Delivery of Employee Benefits Schedule.

          FSI hereby waives (i) the requirements in Section 6.1 and
Section 9.1(j) of the Transition Agreement that Metron provide a schedule as of
Closing listing all Employee Benefits to which each Transferred Employee is
entitled and (ii) any right to indemnification under Section 12.1(ii) of the
Transition Agreement relating solely to the failure to deliver such schedule;
provided however, that the foregoing shall not constitute a waiver of or relieve
(x) Metron of its obligations in respect of employees provided for in the
Transition Agreement, including in Section 6.2 (except for Section 6.2(d)
insofar as it relates to items to be delivered in respect of Employee Benefits
plans or arrangements to be disclosed in an update to the schedule required to
be delivered in accordance with Section 9.1(j)) or (y) FSI of its obligations in
respect of Transferred Employees provided for in the Transition Agreement,
including in Section 6.3.



  8.   Continued Force and Effect of Transition Agreement.

          Except as expressly modified by the terms of this Amendment, the terms
and conditions of the Transition Agreement and its respective exhibits and
schedules shall remain in full force and effect.

          IN WITNESS WHEREOF, each party has executed this Amendment by its duly
authorized officers as of the day and year first above written.

              FSI INTERNATIONAL, INC.   METRON TECHNOLOGY N.V.               By:
  /s/ Pat Hollister


--------------------------------------------------------------------------------

  By:   /s/ Ed Segal


--------------------------------------------------------------------------------

Name:   Pat Hollister
  Name:   Ed Segal
Title:   Chief Financial Officer   Title:   Chief Executive Officer



--------------------------------------------------------------------------------



 



Exhibit A

Additional Terms and Conditions
for
Spare Part Purchase Orders not Transferred

          1.     All orders placed on FSI will be at 25% discount. There will be
no reduction in discount for rush shipments as Metron will have no inventory.

          2.     All shipments from the United States to be via the DHL European
or Asia Hub. Shipping costs from DHL to the customers to be at the cost of FSI.
All purchase orders for Spare Parts placed by Metron to FSI will be shipped DDP
to the relevant Metron Warehouse or customer site stated on the Metron purchase
order.

          3.     Certain procedures:

              (a)   FSI shall inform DHL to release stock against Metron
purchase orders.               (b)   Brian Mercer will serve as the Metron
contact for processing the purchase orders.               (c)   Robert Wendt
will serve as the FSI contact for processing the purchase orders.